OFFICE   0~ THE ATTORNEY’   GENERAL       OF TEXAS
                   AUSTIN
                                      .
    parts   of Title   It or iho k?viccd   CLVLZ    5:Gtotcs   of TCX;18.
i
                 Sections 3 oc;? 4 G? ChagtCr      IV of   't&o Uuking
    cofio r&xl   its f6llczs;
::cdlcrl mothg    of stoc%hvl*cr~, t1100~11 -311oulilctato
t::o~plrgosotllcroo~,'aoatllocall itself should not lssuo
until ZLftCr th0 CSfCCtiVQ  d3tO Of the ba..cLn~ co&3 tutdor
z!Ac;ltLQ Call io 02 GOUt*tC r2&?.